department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend b name c state d date dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were formed under the laws in the state of c on d your articles of incorporation provide the following this corporation may engage or transact in any lawful business under the laws of the united_states the state of c or any other state country or territory in addition to the above the purpose of the corporation shall be to promote business on a referral basis letter cg catalog number 47628k by encouraging members to do business with other club members when ever possible no pecuniary gain is contemplated by the corporation your original application states that you have one purpose to promote the business of your members through referrals you are open to business owners and employees who wish to network with one another your website’s mission states you are a not-for-profit organization whose goal is to promote business on a referral basis doing business with other club members whenever possible the club is devoted to the improvement of business conditions of all its members rather than any individual member business or service the benefits to members section of the web site states in addition to the benefit of business referrals members develop lasting friendships and a sense of community members have a trusted network of service providers to call upon the benefits to consumers section of the website states consumers-both newcomers and long-time area residents-who meet their shopping and services needs through b know they are dealing with reputable established businesses your website also contains a searchable membership directory and comprehensive membership list sorted by category membership is open to business owners and is available by invitation only members are awarded exclusive business categories to avoid competition amongst members you hold meetings twice each month and the meetings follow an established format e e e networking buffet-style breakfast aone hour program which includes -general announcements -guest speaker presentations -brief promotional announcements by each member present one hundred percent of your revenue is from membership fees one hundred percent of your expenses are attributable to activities related to your exempt_purpose you do not accumulate substantial financial reserves law sec_501 of the code provides exemption from federal_income_tax for business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for letter cg catalog number 47628k profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations states a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of the kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league in revrul_56_65 1956_1_cb_199 exemption under c was not granted to a local organization whose principal activity consisted of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code of as a business league even though it performs functions which are of benefit to the particular industry and the public generally in revrul_59_391 1959_2_cb_151 exemption under c was denied to an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession the organization was created for the purpose of exchanging information on business prospects and had no common business_interest other than a desire to increase sales of members the revenue_ruling found that the organization's activities were not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members revrul_76_409 1976_2_cb_154 denied exemption to an organization whose principal activity is the publication and distribution of an annual directory consisting almost entirely of members' names addresses and telephone numbers the directory is distributed free to those members of the business community who are likely to require the services of the profession it was held the publication and distribution of a directory containing the names and addresses of members constitutes advertising for individuals and therefore is the performance of particular services to members rather than an activity aimed at the improvement of general business conditions application of law you are not described in sec_501 because you are primarily organized and operated to perform particular services for your members you are providing business referrals to both members and consumers letter cg catalog number 47628k you are not described in sec_1_501_c_6_-1 of the income_tax regulations because the facts show you are formed and operated to promote your members' specific businesses your articles of incorporation and the mission statement on your web site specifically state your purpose is to promote business on a referral basis by encouraging members to do business with other club members when ever possible you are similar to the organization described in revrul_56_65 because you maintain a website in which your members’ business information is displayed you also allocate a portion of your meetings towards promotional announcements by your members like the organization in the revenue_ruling you are primarily operated as a service to your individual members to increase their individual business prospects you are like the organization described in revrul_59_391 in that your activities are not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of your members your membership consists of individual professionals from different businesses and like the organization in the revenue_ruling your members are not in competition with one another your members do not appear to have a common business_interest other than a mutual desire to further the sales and client lists of the other members you are like the organization described in revrul_76_409 like this organization your membership directory your web site and the nature of your meetings further your primary purpose to promote the businesses of your members moreover you are restricting membership to individual categories which benefits individual members by giving them a competitive edge applicant’s position you wrote that your purpose is to promote local businesses in the local area through networking you believe you are not like the organization in revrul_56_65 because the purpose of your membership directory is not advertising but to show potential members what individual categories of businesses are available you further stated it is unlikely some one would use your web site to locate a business you wrote you are similar to the organization in revrul_59_391 except for one point you do not require members to exclusively do business with each other nor necessarily encourage it you stated networking is about people developing a level of knowledge and trust with other people so that they can do business and refer them to others it is not about encouraging somebody to buy something just because the seller was your member you are about allowing members to meet on a regular basis to promote local businesses through the art of net working you also provide outside speakers to discuss topics such as marketing finally you stated that it all comes down to whether or not the organization carries on business of a kind that would normally be done by a for profit carried on as a economic benefit you bring to members is a formalized meeting structure there are for profit networking groups in your area that offer a plethora of benefits to members you were not organized in such a manner they have strict rules you have less than members and for profit business since there is no way to produce any profits the only it is hard for you to see how this business model could ever be letter cg catalog number 47628k charge significantly less than the for profit networking groups service response to applicant’s position you failed to provide any additional information from which it can be concluded that you are primarily organized and operated in accordance with sec_501 even though you claim your directory is not advertising the facts indicate that you are promoting your individual members’ businesses you also wrote that you are not requiring members to do business with each other however you are organized and operated to promote business on a referral basis by encouraging members to do business with other club members when ever possible finally although you may not be operated to produce a profit you are primarily operating for the private interests of your individual members as described previously conclusion your overall activities website and membership requirements show that your primary purpose is to further the private business interests of your individual members and not the improvement of business conditions of one or more lines of business you were created for the purpose of exchanging information on business prospects and have no common business_interest other than a desire to increase sales of members therefore you not meet the requirements for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury following signed declaration this may be done by adding to the appeal the the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and letter cg catalog number 47628k accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
